Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 2, 8 and 19 are canceled.  Claims 1, 3-7, 10-18 and 20-22 are pending.  Pending claims are addressed on the merits below.
Applicant's arguments filed 1/25/2021 have been fully considered but they are respectfully not considered persuasive to the Examiner.
In the REMARKS, the Applicant argues that independent claims are allowable due to the inclusion of subject matter of claims 2, 8 and 19 into claims 1 and 11 (REMARKS, page 5).  In light of the amendments to the claims including subject matter not previously address on the merits (see for example, combination of claims 1, 2 and 8), a new rejection has been made under 35 USC §103(a) as unpatentable over Spartz et al. (US Pub. 2015/0260695) in view of Alm et al. (US Patent 6947132).  See below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-7, 9-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz et al. (US Pub. 2015/0260695) in view of Alm et al. (US Pub. 2007/0266858).
Regarding claim 1, Spartz discloses a Gas Chromatograph (GC) sample analysis system and method of using comprising: 
providing a thermal desorption separator that provides components of a sample over time (thermal desorption tubes; 0039); 
providing a sample cell in which the components are at least partially integrated (component integration in the gas cell reduces calibration variability from changes in the chromatography or separation; 0040); 
providing a FTIR spectrometry system for obtaining a spectral response of the components in the sample cell (GC-FTIR technique and system; para 0018, 0040, 0043-4); and
a heater for raising the temperature of the sample cell (sample cell 14 is heated with a heater 36; para 0078).
However, Spartz does not disclose a temperature ramp driver and a heater for raising the temperature of the thermal desorption separator to release components that are separated or partially separated temporally. In the same field of endeavor, Alm discloses a GC system comprising a thermal desorption separator and an FTIR detector for measuring spectral data of gas samples (detector 15, 25; Figures 1, 3 4; para 0017, 0096), the separator further comprising a temperature ramp driver and heater for raising the temperature of the separator to release components that are separated or partially separated temporally (Figure 3 & 9, see computer 14, TDT 1. In detail, Figure 9, see temperature controller 66 controlling TDT 1; para 0119-0120), with the advantage of improved sample control and measurement 
	Regarding claims 3 and 15, Spartz discloses a sample cell heater 36 (para 0078).
	Regarding claim 4, Spartz teaches an input and output port switch 24, 26A for drawing vapors from the sample cell 14 (Figure 2; para 0067).
	Regarding claim 5 and 16, Spartz discloses providing carrier gases (para 0076).
Regarding claim 6, Spartz discloses a multipath cell 14 (Figure 2B).
Regarding claim 7, Spartz teaches including a trap (para 0021), with the advantage of providing a means for capturing at least one portion of the gas mixture.
Regarding claims 9 and 14, Spartz does not disclose a GC column (Figure 2B, para 0007).
Regarding claim 10, Spartz discloses wherein the distance between the thermal desorption separator and the cell is minimized (para 0007-0008).
Regarding claim 12, Alm discloses the temporally separated components generated by ramping the temperature of the thermal desorption separator mildly to prevent immediate condensation of the gases (0119-0120).  While Alm does not specifically disclose heating in a linear or step-wise method, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear or step-wise heating method in order to better control sample desorption while minimizing condensation of the sample.
Regarding claim 13, Spartz discloses the sample components are desorbed temporally according to their boiling points (para 0068).
Regarding claim 15, Spartz discloses heating the sample cell (sample cell 14 is heated with a heater 36; para 0078).
Regarding claims 16 and 17, Spartz discloses a carrier gas can be employed in some embodiments (para 0076, 0100, 0101).
Regarding claim 18, Spartz discloses the sample including VOCs and SVOCs (para 0105).
Regarding claim 20, Spartz discloses the samples accumulating in the sample cell (para 0140).
Regarding claim 21, Spartz discloses a path length increased by a multi-path optical arrangement (Figure 2B).
Regarding claim 22, Spartz discloses wherein components in the sample cell are identified by periodically determining spectral responses of the components in the sample cell and using some of the spectral responses as backgrounds to analyze more recent spectral responses (para 0097).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884